Citation Nr: 1829082	
Decision Date: 05/22/18    Archive Date: 06/05/18

DOCKET NO.  16-09 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C. § 1151 for residuals of a ruptured spleen, status post splenectomy due to colonoscopy.  

2.  Entitlement to compensation under 38 U.S.C. § 1151 for residuals of a left hip fracture.

3.  Entitlement to compensation under 38 U.S.C. § 1151 for coronary artery disease (claimed as enlarged heart and leaky valve).

4.  Entitlement to special monthly compensation (SMC) based upon the need for aid and attendance and/or housebound status.


REPRESENTATION

Veteran represented by:	South Carolina Division of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1955 to November 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2016, the Veteran testified before the undersigned Veterans Law Judge.  In December 2016, the Board remanded the matter for additional development.  

In October 2017, the Board requested an independent medical expert (IME) opinion, which was provided in November 2017.  The Veteran was provided with a copy of the IME opinion and was given 60 days in which to send any additional evidence or argument regarding the case.  See 38 C.F.R. § 20.903.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to SMC is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran suffered an additional disability, a ruptured spleen, following a September 2012 VA colonoscopy, and the proximate cause of the disability was not reasonably foreseeable.

2.  The VA colonoscopy in question did not result in any additional heart disability.  

3.  Since the VA colonoscopy, the Veteran has developed an additional disability, residuals of a left hip fracture, and the evidence of record demonstrates that this additional disability was not incurred as a result of the VA colonoscopy.  


CONCLUSIONS OF LAW

1.  The criteria for compensation under 38 U.S.C. § 1151 for residuals of a ruptured spleen, status post splenectomy are met.  38 U.S.C. §§ 1151, 5107(b) (2012); 38 C.F.R. § 3.361 (2017).  

2.  The criteria for compensation under 38 U.S.C. § 1151 for coronary artery disease are not met.  38 U.S.C. §§ 1151, 5107(b) (2012); 38 C.F.R. § 3.361 (2017).  

3.  The criteria for compensation under 38 U.S.C. § 1151 for residuals of a left hip fracture are not met.  38 U.S.C. §§ 1151, 5107(b) (2012); 38 C.F.R. § 3.361 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that a September 2012 colonoscopy performed at the Charleston VA Medical Center (VAMC) caused blood loss with an acute splenic rupture and a heart disability that further caused a left hip fracture as a residual of his hospital recovery.  See August 2016 Board Hearing Transcript at 10, 12-13.  

In order to warrant compensation under 38 U.S.C. § 1151 there must be a qualifying additional disability which was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a VA (Department) employee or in a Department facility as defined in 38 U.S.C. § 1701(3)(A), and the proximate cause of the additional disability or death was (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (b) an event not reasonably foreseeable.  38 U.S.C. § 1151; see also 38 C.F.R. § 3.361.  Further, in order for a disability to qualify for compensation under 38 U.S.C. § 1151, the disability must not have been the result of the veteran's willful misconduct.  

From the plain language of the statute, it is clear that to establish entitlement to Section 1151 benefits, these three (3) factors must be shown: (1) additional disability; (2) that VA hospitalization, treatment, surgery, examination, or training was the cause of such disability; and (3) that there was an element of fault on the part of VA in providing the treatment, hospitalization, surgery, etc., or that the disability resulted from an event not reasonably foreseeable.

In determining whether a veteran has additional disability, VA compares his condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to his condition after such care or treatment.  38 C.F.R. § 3.361(b).  To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).   

Here, VA treatment records show that on September 17, 2012, the Veteran underwent a colonoscopy.  An informed consent was signed at 10:18 A.M and the procedure began at 11 A.M.  The colonoscopy procedure report indicates that seven polyps were removed and that there "were no unplanned events."  He was discharged that same day.  Post-colonoscopy instructions indicate that the procedure was completed without any complications.  The Board acknowledges the Veteran's and his wife's contention that he signed the consent form after the colonoscopy.  See August 2016 Board Hearing Transcript at. 6-7.  However, the Board affords more probative value to the above-cited contemporaneous medical evidence of record demonstrating that they provided informed consent prior to the colonoscopy. 

The Board acknowledges that VA physicians in August 2014 and February 2017 ultimately reached conclusions unfavorable to the Veteran.  However, the August 2014 and February 2017 VA examiners' medical opinions are inadequate, as they fail to address all relevant medical and lay evidence.  Accordingly, the Board sought an opinion from an IME as to the Veteran's claims for entitlement to compensation under the provisions of 38 U.S.C. § 1151.  A November 2017 IME opinion was provided by an internist.  

A.  Ruptured Spleen

The Veteran reported that immediately following the colonoscopy, he felt nauseated and was experiencing discomfort and pressure in his stomach.  See August 2013 statement.  His wife testified that the next morning he got up and tried to go to the bathroom, but that he was "so weak" that he fell and hit his head.  See August 2016 Board Hearing Transcript at 7.  Private treatment records from McLeod Medical Center show that the Veteran was hospitalized from September 18, 2012 to September 24, 2012 for a "possible bowel perforation" and a recent fall.  An abdominal CT scan revealed findings consistent with an acute splenic rupture.  A splenectomy was performed.  (Of note, only radiology reports, a discharge summary, and a notation of a splenectomy surgical report followed by pathology records are of record.)  Thus, additional disability is conceded.  38 C.F.R. § 3.361(b).

A review of the record shows that the Veteran more likely than not developed a ruptured spleen as a result of the VA colonoscopy.  In support of this conclusion, the Board defers to the IME findings.  The Board notes, however, that merely showing that the Veteran received treatment and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  The IME opined that the "ruptured spleen with blood loss, appears to be an unusual complication that is temporally related to the colonoscopy.  It has been previously reported and in this case, it is reasonable to assume that it was caused by the procedure itself."  Following a review of the pre-operative and operative records and the consent forms, the IME found no evidence that VA deviated from established standards of care, as the colonoscopy was performed for the right indications, the techniques were standard, and the pre-, intra-, and post-procedure care was satisfactory.  Thus, the IME found that the additional disability was not proximately caused by VA carelessness, negligence, lack of proper skill, error in judgment, or similar error in fault.  

However, the IME found that a ruptured spleen was a very unusual complication of colonoscopy and therefore was not foreseeable.  The statute and regulation reflect that, if additional disability due to VA treatment is either caused by VA fault or the result of an event not reasonably foreseeable, entitlement to compensation under 38 U.S.C. § 1151 is warranted.  The meaning of the term "not reasonably foreseeable" is ambiguous and subject to multiple interpretations which is not otherwise clarified by legislative intent.  See Schertz v. Shinseki, 26 Vet. App. 362, 367-8 (2013).  The Court interpreted this phrase as encompassing VA compensation for events which are not reasonably foreseeable by a reasonable health care provider.  The opinion by the IME indicates that side effects suffered by the Veteran would not be foreseeable to a reasonable health care provider due to the rarity of the potential complication.  As such, based upon the IME findings that the Veteran suffered additional disability in the form of a ruptured spleen and the proximate cause of the disability was not reasonably foreseeable, the Board must find in favor of the claim.  38 U.S.C. § 1151; 38 C.F.R. § 3.361.




B.  Heart Disease

VA treatment records prior to the September 2012 colonoscopy reveal a history of tobacco usage and heart problems, to include a diagnosis of coronary artery disease.  See June 2005 Coronary Angiography.  Following complaints of angina and fatigue the Veteran had cardiac catherization in October 2004 and June 2005.  A March 2009 abdomen echocardiogram (ECG) showed early aneurysm formation, the proximal aorta measured 2.2 centimeters (cm) and the distal aorta measured 3.9 cm.  A December 2011 VA stress test showed no evidence of myocardial ischemia or infarction, the left ventricular wall was normal and his left ventricular ejection fraction was 52 percent.  A contemporaneous transthoracic ECG report showed sinus bradycardia.  

Following the colonoscopy, a September 18, 2012 chest x-ray was normal.  A September 19, 2012 chest x-ray revealed an enlarged heart compared to yesterday's study but was possibly attributed to the "portable technique."  A March 2013 VA cardiology note indicates a normal ECG compared to a November 2011 ECG with sinus bradycardia.  Additionally, a September 2015 VA treatment record revealed an abnormal ultrasound for an abdominal aortic aneurysm of 3.2 cm.  

In addressing whether additional disability exists, the Board defers to the only competent evidence of record, the IME's opinion.  The IME opined that the Veteran's heart disability proceeded the September 2012 colonoscopy and was not caused by the colonoscopy or related to any subsequent developments related to the colonoscopy.  The IME explained that: 

[a]lthough acute blood loss following the procedure may intensify signs and symptoms related to heart failure, this is probably not the case here.  The patient had bradycardia whereas acute blood loss would have caused tachycardia.  Furthermore, acute blood loss would not result in significant change in myocardial structure and function and there is no added cardiac disability related to the procedure. 

It is not unusual for the chest x-ray of a patient with [heart problems] to show changes in heart size during different stages of the disease.  In the setting of an acute incident, such as blood loss or ischemia, the myocardial ma[y] not pump as effectively and the heart will appear enlarged.  This is temporary and reversible and does not indicate that new irreversible damage has occurred.  Furthermore, the X-ray technique may have affected the appearance of the heart.  If the x-ray taken during an acute illness was Antero-Posterior rather than Poster-Anterior, the hear[t] may appear to be enlarged when the size may not have changed much.  The important point, here, is that these fluctuations in size are temporary and do not reflect additional cardiac disability or damage. 

The Board finds the November 2017 IME opinion highly probative as the examiner reviewed the Veteran's claims file and medical history, considered the conflicting medical evidence, and provided an opinion that was adequately supported by a detailed rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (setting forth factors to be considered in assigning probative weight to an opinion). 

There is no competent opinion to the contrary.  To the extent the Veteran asserts that he incurred an additional heart disability as a result of the VA colonoscopy, he is not competent to do so, as opining on the etiology of heart problems requires medical expertise he does not possess.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, his assertions of an additional disability do not constitute competent medical evidence.  

Therefore, the preponderance of the evidence demonstrates that the Veteran is not entitled to compensation under 38 U.S.C. § 1151 as the Veteran did not incur an additional heart disability following the September 2012 VA colonoscopy.  See 38 U.S.C. § 1151; 38 C.F.R. § 3.361.  As there is no additional disability shown, the Board need not reach the question of whether the proximate cause of any such additional disability was: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not recently foreseeable.  Accordingly, the claim is denied. 



C.  Left Hip Fracture

Here, the Veteran asserts that increased dizziness since his September 2012 colonoscopy and the resultant splenectomy caused him to fall in March 2013 and fracture his left hip.  See March 2013 VA treatment note.  

Prior to the September 2012 colonoscopy, in January 2005 the Veteran reported feeling dizzy as a result of a stress test.  A March 2010 VA treatment record indicates that the Veteran fell within the last twelve months but reported no injury.  In March 2013, following the colonoscopy, the Veteran reported to the VA emergency department with left hip pain, lower left extremity weakness, and an inability to walk, subsequent to a fall three weeks prior status post palpitations and syncope, which he reported was recurrent since his September 2012 splenectomy.  Contemporaneous X-rays revealed a left femoral head fracture and he underwent a left bipolar hemiarthroplasty.  Thus, additional disability is conceded.  38 C.F.R. § 3.361(b).  

The Board notes, however, that merely showing that the Veteran received treatment and that the Veteran has an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1).  A review of the record shows that the Veteran's left hip injury was not the result of the VA colonoscopy.  In support of this conclusion, the Board defers to the IME findings.  

The IME opined that "it is less likely than not (<50 percent probability) that the left hip fracture...[is] a result of his colonoscopy performed by VA providers in September 2012."  The expert explained that the Veteran recovered well from colonoscopy and was fully alert at the conclusion of the procedure.  Further, the expert emphasized he was not discharged while sedated or experiencing abnormal vital signs.  Additionally, the expert acknowledges that: 

One may argue that the acute blood loss may have resulted in hemodynamic instability and hypotension resulting in dizziness and loss of balance.  There are at least two reasons why this argument is not valid: (a) There is no evidence that the patient was allowed to ambulate while hemodynamically unstable.  (b) There is evidence from the medical record that the patient has had chronic history of dizziness and loss of balance resulting in a previous falls [sic]...Furthermore, to onus is on the patient to avoid ambulation when dizzy or having gait imbalance.

The Board finds the November 2017 IME opinion highly probative as the examiner reviewed the Veteran's claims file and medical history, and provided an opinion that was adequately supported by a detailed rationale.  See Nieves-Rodriguez, supra.  Additionally, the Board notes that the left hip injury occurred well after the splenic injury and splenectomy.

There is no competent opinion to the contrary.  As to the lay claims from the Veteran and his wife at the August 2016 Board hearing, that this left hip fracture was caused by the September 2012 colonoscopy, the Board finds the above medical opinion more probative because questions of medical causation fall outside the realm of common knowledge of a lay person.  See Jandreau, supra.  

Therefore, the preponderance of the evidence demonstrates that the Veteran is not entitled to compensation under 38 U.S.C. § 1151, as the Veteran's September 2012 VA colonoscopy did not result in his left hip fracture.  See 38 U.S.C. § 1151; 38 C.F.R. 
§ 3.361.  As there is no probative evidence that the Veteran's left hip fracture was caused by the VA colonoscopy, the Board need not reach the question of whether the proximate cause of the left hip fracture was: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not recently foreseeable.  Accordingly, the claim is denied. 


ORDER

Compensation under 38 U.S.C. § 1151 for residuals of a ruptured spleen, status post splenectomy due to colonoscopy is granted.  

Compensation under 38 U.S.C. § 1151 for coronary artery disease is denied.

Compensation under 38 U.S.C. § 1151 for residuals of a left hip fracture is denied.

REMAND

Here, the Veteran has been awarded compensation under 38 U.S.C. § 1151 for a ruptured spleen.  A VA examination and opinion are needed to determine whether the need for aid and attendance and/or housebound status is necessary due to his ruptured spleen.  Updated VA and private treatment records should be secured on remand. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA treatment records.

2.  With any necessary assistance from the Veteran, obtain all outstanding private treatment records.  If any records are unavailable, document this finding in the claims file and notify the Veteran pursuant to 38 C.F.R. § 3.159(e).

3.  Thereafter, schedule the Veteran for a VA examination to determine whether he needs the regular aid and attendance of another person or is housebound as a result of his ruptured spleen.  All indicated tests and studies must be conducted and all findings reported in detail.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


